UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Amendment Number 2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NORTH TEXAS ENERGY, INC. (Exact name of Registrant as specified in its charter) Nevada 27-4556048 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 5057 Keller Springs Road, Suite 300 Addison, Texas 75001 469-718-5572 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Securities Transfer Corporation 2591 Dallas Parkway, Suite 102 Frisco TX 75034 972- 963-0012 (Name, address, including zip code, and telephone number, including area code, of agent for service) COPIES OF ALL COMMUNICATIONS TO: North Texas Energy, Inc. 5057 Keller Springs Road, Suite 300Addison, Texas 75001, 469-718-5572 Approximate date of commencement of proposed sale to public: As soon as practicable after this registration statement becomes effective. If any of the securities being registered are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accredited filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Amount of Registration Fee Common $ 2,000,000 $ 229.20 Total - $ 2,000,000 $ 229.20 (1)The proposed offering price per share was estimated solely for the purpose of calculating the registration fee pursuant to Rule 457 of Regulation C. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION8(A), MAY DETERMINE. Page 1 PRELIMINARY PROSPECTUS Subject to completion, dated May 15 , 2012 THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. North Texas Energy, Inc. 5057 Keller Springs Road, Suite 300 Addison, Texas 75001 469-718-5572 This prospectus relates to the sale of 2,000,000 shares of the common stock of North Texas Energy, Inc. Offering Made Without an Underwriter See the Section Offering-Plan of Distribution in the Prospectus This offering is self-underwritten. No underwriter or person has been engaged to facilitate the sale of shares of common stock in this offering. There are no underwriting commissions involved in this offering. The Company is not required to sell any specific number or dollar amount of securities but will use its best efforts to sell the securities offered. A Total 2,000,000 Shares of Common Stock Par Value $ 0.00001 per Share Offered at $1.00 (One Dollar) Per Share OUR COMMON STOCK IS NOT TRADED ON ANY NATIONAL SECURITIES EXCHANGE AND IS NOT QUOTED ON ANY OVER-THE-COUNTER MARKET.THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE “RISK FACTORS” BEGINNING ON PAGE 9 FOR A DISCUSSION OF RISKS APPLICABLE TO US AND AN INVESTMENT IN OUR COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK Page 2 Table of Contents PROSPECTUS SUMMARY 4 HISTORY OF THE ORGANIZATION- NORTH TEXAS ENERGY, INC. 4 THE BUSINESS OF THE COMPANY 4 DESCRIPTION OF THE OIL AND GAS LEASE RIGHTS AND RESERVES 5 THE HAYNESVILLE & EAGLEFORD SHALE FORMATIONS 5 Haynesville Shale Formation 5 Eagleford Shale Formation 5 Information Related to Large Geological Shale Formations and Their Estimated Natural Resources 5 Oil Reserves-Technical Report on North Texas Energy Oil & Gas Leases 5 THE COMPANY'S BRIEF OPERATING HISTORY 6 THE OFFERING-PLAN OF DISTRIBUTION 6 Beginning and Cumulative Number of Shares Outstanding Based on Sales of Common Stock 7 SUMMARY CONSOLIDATED FINANCIAL DATA 7 RISK FACTORS 9 Lack of an Operating History 9 Lack of Profitable Operations in Recent Periods 9 Our Financial Position 9 Our Proposed Business is Inherently Risky 10 Environmental Impact Including New Legislation 10 Reliance on Experts 10 Our Business as a "Going Concern" 10 USE OF PROCEEDS 11 MANAGMENT'S DISCUSSION AND ANALYSIS 11 Overview 11 FINANCIAL CONDITION, CHANGES IN FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 Liquidity 11 Results of Operations 11 DIRECTORS, OFFICERS AND CONTROL PERSONS 12 COMPENSATION OF OFFICERS AND DIRECTORS 13 TRANSACTIONS WITH RELATED PERSONS AND CERTAIN CONTROL PERSONS 13 PLAN OF DISTRIBUTION 14 RECENT SALES OF UN-REGISTERED SECURTIES 14 FINANCIAL STATEMENTS-CONSOLIDATED FINANCIAL STATEMENTS 14 TABLE OF CONTENTS-SECTION F 15 NOTES TO THE FINANCIAL STATEMENTS 25 .LITIGATION 30 STOCK TRANSFER AGENT 30 LEGAL MATTERS 30 EXPERTS 30 WHERE YOU CAN FIND MORE INFORMATION 30 UNDERTAKINGS 30 SIGNATURES 32 EXHIBIT INDEX 33 Page 3 PROSPECTUS SUMMARY THIS SUMMARY HIGHLIGHTS SELECTED INFORMATION AND DOES NOT CONTAIN ALL THE INFORMATION THAT MAY BE IMPORTANT TO YOU. YOU SHOULD CAREFULLY READ THIS PROSPECTUS, ANY RELATED PROSPECTUS SUPPLEMENT AND THE DOCUMENTS WE HAVE REFERRED YOU TO IN “WHERE YOU CAN FIND MORE INFORMATION” ON18 BEFORE MAKING AN INVESTMENT IN OUR COMMON STOCK, INCLUDING THE “RISK FACTORS” SECTION BEGINNING ON . IN THIS PROSPECTUS, REFERENCES TO “ THE COMPANY,” “WE,” “US” AND “OUR” AND SO FORTH REFER TO THE MERGED OR COMBINED COMPANIES AS ONE ALTOGETHER SUBSEQUENT TO THE MERGERS AND COMBINATION OF THE RESPECTIVE BUSINESSES INTO NORTH TEXAS ENERGY, INC. AND ITS SUBSIDIARIES. HISTORY OF THE ORGANIZATION- NORTH TEXAS ENERGY, INC. PURCHASE AND SALE AGREEMENT WITH REMINGTON OIL AND GAS, INC. North Texas Energy, Inc. was organized in Nevada in January 2011. We are a combination of three companies, each originally founded for same purpose. The predecessors to NTE are Remington Oil and Gas, LLC a Texas Limited Liability Company and Remington Oil and Gas, Inc. a Nevada corporation. During 2009 and prior Remington Oil and Gas, LLC had acquired Oil Field leases in North Texas, in Upshur and Milam counties.In January 2010 Remington Oil and Gas, Inc. acquired all of the outstanding ownership interests of Remington Oil and Gas, LLC. In the process, Remington Oil and Gas, Inc., acquired the oil and gas leases in North Texas that had been previously assigned to Remington Oil and Gas, LLC. In January 2011 North Texas Energy, Inc. acquired Remington Oil and Gas, Inc. through a share exchange agreement. Also in January 2011 the Purchase and Sale agreement with Remington Oil and Gas, Inc., gave title to the oil and gas leases that were the property of Remington Oil and Gas, Inc. to North Texas Energy, Inc. The Purchase and Sale Agreement (see exhibit 2.2) transferred title of Remington’s well-head equipment to North Texas Energy, Inc. and provide for the acquisition of all of the outstanding shares of Remington Oil and Gas, Inc. by North Texas Energy, Inc. in a one-for-one exchange. THE BUSINESS OF THE COMPANY North Texas Energy, Inc. (NTE) is a non-traditional Crude Oil and Natural Gas producing company. The company has acquired title to Oil and Natural Gas leases in the state of Texas in Milam and Upshur counties. The company controls 100% of the working interest in the Texas leases. There is substantial oil exploration and production currently in the areas in which the company holds ownership rights to the oil and gas reserves that the company seeks to bring to market. The company's business is the re-entering of oil fields containing formerly producing wells and oil reserves and employ methods to recover the remaining reserves of crude oil and natural gas. The company has now on its leased property a total of eleven drilled wells that have well head equipment installed. The well head equipment is that equipment used to bring the reserves of oil and natural gas to the surface and to store it or deliver it to market for sale. NTE is an “Enhanced Oil Recovery” (EOR) company. EOR is a term used to describe a variety of methods by which oil reserves are recovered from existing oil fields that were not completely exhausted using standard methods. We are not an “exploration company” in the sense that our business and our methods do not involve an attempt to explore for new oil reserve s but rather to exploit existing known oil fields using other than “standard” recovery methods. In simplified terms, the "standard" methods of producing oil and natural gas from its location in natural reserv oirs in the earth is to drill a relief (well) into the reservoir and allow the reservoir 's crude oil to surface because of the natural pressure that exists in the reservoir structure underground. Once a well is finished and a well casing is in place the oil and natural gas will surface under its own pressure or with a small amount of suction introduced into the well. As the oil surfaces so does the natural gas.The gas and oil are separated and stored or delivered directly to market. Enhanced Oil Recovery methods identify the process(s) by which substantial amounts of oil and gas that remain in a field reservoir , after standard recovery methods are exhausted, can be recovered using a variety of methods of enhancing the natural pressure in a reservoir or using some other method to release additional trapped oil in the reservoir . EOR allows for the recovery of significantly more oil from the same field by introducing additional pressure or other geological changes in the reservoir . The original well, well casing and well head equipment, are used in the process. NTE intends initially to use an EOR method called "microbial injection" to induce pressure in its oil field reservoir s and allow for the remaining oil reserve s to be recovered. Microbial injection is the process by which nutrients or compounds are injected into an oil field to allow for the natural enhancement of the movement and release of the oil out of the reserve . According to the U S Department of Energy Fossil Energy report on Oil and Natural Technologies “Enhanced Oil Reco very” "Conventional primary and secondary recovery operations often leave two-thirds of the oil in the reservoir at the time of abandonment. Enhanced oil recovery methods have the potential for recovering much of the remaining oil." - U.S. DOEThe concept is to use natural environmental reactions to improve the recovery of oil trapped in porous media in the reservoir or without sufficient pressure to allow the oil and gas to be expressed normally from the reservoir to above ground. In each different oil field, the method by which EOR can be successful is dependent on the oil field and reservoir structure. The uniqueness of each field may involve unique EOR methods which can be any combination of methods involving the use of expertise in the disciplines of geology, chemistry, and microbiology as well as fluid mechanics and a variety of engineering applications. Page 4 The company relies on the science and practice of qualified petroleum engineers to identify oil and gas reserves in oil fields that we wish to enter and begin producing operations (see “Petroleum Engineer's Report” in the supplemental information attached to this prospectus). Additionally, NTE will rely on oil reserve identification methods such as seismic analysis and interpretation. We rely on engineering analysis and written reports that indicate (based on professional opinion) the character and type of oil reserve s that may be in any particular oil field (See the section on “Risk Factors” for more information). Once NTE identifies an attractive field, we attempt to enter into an agreement to acquire lease title to the field and begin the process of producing oil and natural gas from the field using currently known effective EOR methods. The company has eighteen wells on its leased properties. All of those wells have been drilled and cased and have been in use prior to the Company’s acquisition of the leased property and its mineral rights and existing wells.The Company will need to add additional surface equipment such as Pump Jacks, Collection Tanks, and other miscellaneous equipment in order to complete these wells and make them equipment ready to produce DESCRIPTION OF THE OIL AND GAS LEASE RIGHTS AND RESERVES In order to determine the cost-effectiveness and feasibility of the company’s plan to produce oil from its leased oil and gas properties a professional petroleum engineer’s Technical Report was commissioned by the company to determine the estimated hydrocarbon reserve s in the geological structures under the ground leases. That report is included in this prospectus in Exhibit 99.1 and provides analytical data and conclusions that make estimates of the reserves the company holds title to in two separate geological formations that are known to be rich in hydrocarbon reserve s including oil and natural gas. The formations are referred to as shale formations for their type of geological composition underground. These types of formations have recently been the focus of oil and natural gas exploration and production companies because they are predicted to contain significant amounts of recoverable crude oil and natural gas. The Technical Report in Exhibit 99.1 to this prospectus gives detailed information about the location and structure of the geology contained in the leases. The leases are recorded in the counties that they exist in and are on record and identified in the records of the Texas Railroad Commission who has regulatory management authority over oil and gas leases in the state of Texas. THE HAYNESVILLE & EAGLEFORD SHALE FORMATIONS Haynesville Shale Formation The company has property rights in two different established oil fields. In East Texas (Upshur County), the company holds leases in the East Texas Oil Field, within the “Haynesville Shale”. The Haynesville Shale is a geological formation that underlies parts of Arkansas, Louisiana and East Texas. The East Texas Oil Field (located in the Haynesville Shale formation) has been producing oil and natural gas for some time now and the company will focus its initial efforts in the East Texas Oil Field on implementing Enhanced Oil Recovery techniques. The company’s East Texas oil field leases would be the quickest wells to bring on-line and produce crude oil for sale. As production begins from the shallow existing wells the process of deep lateral well drilling and fracturing at significantly deep locations in the geological structure will begin. Production of oil in Upshur County (referred to as the Haynesville Shale formation) will begin with the process of refurbishing eleven existing wells. Once those wells are clean and operational, the enhanced oil recovery technique called microbial injection will begin. Eagleford Shale Formation The company also has leased property in Milam County Texas in a geological formation referred to as the “Eagleford Shale Formation”. The Eagleford Shale Formation underlies much of South and East Texas and is also a hydrocarbon rich underground geological formation in which a significant amount of crude oil and natural gas exists. The company plans to conduct deep horizontal drilling and fracturing activities on its leases in the Eagleford Shale. Many already producing deep horizontal wells exist in the formation and the formation was the most active in the U.S. in 2010 for drilling permits. Information Related to Large Geological Shale Formations and Their Estimated Natural Resources A great deal ofinformation is published and available from a variety of sources in the public domain and from private sources that detail the geology and hydrocarbon (crude oil and natural gas) producing activities and resources in both the Eagleford and Haynesville Shale Formations. A substantial amount is available via the World Wide Web (The Internet). Oil Reserves-Technical Report on North Texas Energy Oil & Gas Leases On its owned leases in Upshur and Milam counties Texas the company has Proved Reserves of Crude Oil totaling 689,474 barrels as identified by the Petroleum Engineer’s Technical Report (Exhibit 99.1) and summarized in the table below.Additional Disclosures relating to the company’s proved oil reserves and the results of the company’s producing operations can be found in the Notes to the Financial Statements. Page 5 NORTH TEXAS ENERGY INC. SUMMARYRESERVE QUANITY INFORMATON FOR THE YEAR ENDED DECEMBER 31, 2011 TOTAL CRUDE OIL USA-TEXAS M.W. Balch New Diana Proved Developed Reserves Purchase of Minerals in Place Total Proved Developed Reserves Entity's Share (100%) (Total Consolidated Reserves) THE COMPANY'S BRIEF OPERATING HISTORY The company had no field operations or activity in 2009 and has not had any in 2011. Although the company is not currently operating in the field, it had brief field operations during 2010. Beginning in 2010, the company obtained funding from the private sale of its common stock (see the section "Recent Sales of Unregistered Securities" for more information). Along with the use of those funds and trade credit, the company began refurbishing and repairing the wells existing on the leased property for production and use. Working capital in the form of approximately $206,000 in cash from unregistered common stock sales along with trade credit from suppliers and contractors of $98,000 was used in the process. Financial information covering the company's relevant operating history follows after this section (see the sections "Management's Discussion and Analysis" and "Financial Statements") Other than during 2010, no significant financial or operational activity has occurred. THE OFFERING-PLAN OF DISTRIBUTION This prospectus refers to the sale of 2,000,000 shares of the company's common stock. The company has outstanding common stock totaling 5,831,000 shares and intends to issue another 2,000,000 shares to the public in the offering. The offering of the shares is made by the company through the best efforts of its management and no underwriter is involved. The company is responsible for all of the costs of the offering. The shares may be sold by the company to any qualified individual or entity and are sold for cash only. The offering will end on the first anniversary of the effective date of the registration statement. It is likely that not all of the stock offered will be sold to investors immediately. It is likely that a delayed sale of the securities will take place over an extended period of time. The following table shows the possible outcomes for computing the company's outstanding stock given partial sales of the total offering given in percentage intervals. The company has made no plans to place the proceeds of the offering in escrow or trust account. The proceeds are to be used when available. The company predicts no negative effect to any of the investors at any time as a result of the company’s choice not to escrow the proceeds or hold them in trust. Immediate use of the proceeds when received in the company’s accounts regardless of the total received at any time during the offering has no foreseeable negative effect on any investor or shareholder. North Texas Energy Inc. is registering 2,000,000 shares of its common stock for offer and sale. There is currently no active trading market for our common stock, and such a market may not develop or be sustained. We currently plan to have our common stock listing on the OTC Bulletin Board, subject to the effectiveness of this Registration Statement. The company will not offer the shares through a broker-dealer or anyone affiliated with a broker-dealer The Company is bearing all expenses in connection with the registration of the shares of the company. We are offering the shares on a "self-underwritten" basis directly through Kevin Jones our Chief Executive Officer and Director named herein who will not receive any commissions or other remuneration of any kind for selling shares in this offering except for the reimbursement of actual out-of-pocket expenses incurred in connection with the sale of the common stock. This offering will terminate upon the earlier to occur of (i) the first anniversary of the effective date of the registration statement, (ii) the date on which all 2,000,000 shares registered hereunder have been sold, or (iii) the date on which we terminate this offering. This offering is a self-underwritten offering, which means that it does not involve the participation of an underwriter to market, distribute or sell the shares offered under this prospectus. We will sell shares on a continual basis. We reasonably expect the amount of securities registered pursuant to this offering to be offered and sold within one year from this initial effective date of this registration. Page 6 In connection with his selling efforts in the offering, Mr. Jones will not register as a broker-dealer pursuant to Section 15 of the Exchange Act but rather will rely upon the "safe harbor" provisions of Rule 3a4-1 under the Exchange Act. Generally speaking, Rule 3a4-1 provides an exemption from the broker-dealer registration requirements of the Exchange Act for persons associated with an issuer that participate in an offering of the issuer's securities. Mr. Jones is not subject to any statutory disqualification, as that term is defined in Section 3(a)(39) of the Exchange Act. Mr. Jones will not be compensated in connection with his participation in the offering by the payment of commissions or other remuneration based either directly or indirectly on transactions in our securities. Mr. Jones is not and has not been within the past 12 months, a broker or dealer, and is not within the past 12 months, an associated person of a broker or dealer. At the end of the offering, Mr. Jones will continue to primarily perform substantial duties for us or on our behalf otherwise than in connection with transactions in securities. Mr. Jones has not participated in selling an offering of securities for any issuer more than once every 12 months other than in reliance on Exchange Act Rule 3a4-1(a)(4)(i) or (iii). North Texas Energy Inc. will receive immediately any proceeds from the sale of the shares. The company cannot identify at this time any negative consequence to shareholders or investors as a result of the company’s plan to receive immediately and directly the proceeds from the sale of the common stock identified in this prospectus. The price per share is fixed at $1.00 until our shares are quoted on the OTC Bulletin Board or other exchange. Prior to being quoted on the OTCBB, the Company may sell its shares in private transactions to individuals or qualified entities. Although our common stock is not listed on a public exchange, we intend to seek a listing on the Over the Counter Bulletin Board (OTCBB). In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that an agreement with a market maker to file the necessary documents with FINRAwhich operates the OTC Electronic Bulletin Board, can be made nor can there be any assurance that such an application for quotation will be approved. However, sales by the Company will be made at the price of $1.00 until a market develops for the stock. The Company's shares may be sold to purchasers from time to time directly by and subject to the discretion of the Company. Further, the Company will not offer its shares for sale through underwriters, dealers, agents or anyone who may receive compensation in the form of underwriting discounts, concessions or commissions from the Company and/or the purchasers of the shares for whom they may act as agents. The shares sold by the Company may be occasionally sold in one or more transactions. In order to comply with the applicable securities laws of certain states, the securities will be offered or sold in those only if they have been registered or qualified for sale; an exemption from such registration or if qualification requirement is available and with which the company has complied. In addition and without limiting the foregoing, the Company will be subject to applicable provisions, rules and regulations under the Exchange Act with regard to security transactions during the period of time when this Registration Statement is effective. The company will pay all expenses incidental to the registration of the shares (including registration costs pursuant to the securities laws of certain states). Beginning and Cumulative Number of Shares Outstanding Based on Sales of Common Stock Prior to Offering 25% Sold 50% Sold 75% Sold 100% Sold Gross Proceeds $ 500,000 $ 1,000,000 $ 1,500,000 $ 2,000,000 Of the total number of shares outstanding prior to the offering of 5,831,000 approximately 5,000,000 are held by “control persons”. Those shares are restricted until March 24, 2013. The remaining 831,000 shares are held by private investors who acquired their stock via the stock exchange between Remington Oil and Gas, Inc. and North Texas Energy, Inc. on January 12, 2011. Those shares will remain restricted until no sooner than January 12, 2012. SUMMARY CONSOLIDATED FINANCIAL DATA We have prepared the following summary of our consolidated financial statements. The summary of our consolidated financial data set forth below should be read together with our separate Audited Financial Statements and the notes thereto, as well as “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in this prospectus. Page 7 NORTH TEXAS ENERGY, INC. CONSOLIDATED CONDENSED FINANCIAL STATEMENTS BALANCE SHEETS AT DECEMBER 31, 2009, 2010 &2011 12/31/2011 12/31/2010 12/31/2009 Current Assets Cash - - - Total Current Assets - - - Property, Plant & Equipment Well Head Equipment $ $ $ Other Assets Goodwill Deferred Tax Liability Total Assets $ $ -0- Total Liabilities $ $ $ Total Stockholder’s Equity ) $ ) $ ) Total Liabilities & Stockholder’s Equity $ $ $ NORTH TEXAS ENERGY INC. CONSOLIDATED CONDENSED FINANCIAL STATEMENTS INCOME STATEMENTS FOR THE TWEVE MONTHS ENDED DECEMBER 31, 2009, 2010 & 2011 12/31/2011 12/31/2010 12/31/2009 Oil and Gas Producing Income - - - General Operating Expenses - ( 209,833
